Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.    Applicant's submission filed on 11-3-2021 has been entered.

2.        Claims 1 - 9 are pending.  Claims 1, 8 have been amended.  Claims 1, 8 are independent. File date is 9-24-2020.  

Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US PGPUB No. 20160226701) in view of Dennison (US Patent No. 8,442,030).     	
  
Regarding Claims 1, 8, 9, Luo discloses a computer implemented method of adapting a software defined network (SDN), the SDN operating with a set of network appliances in communication via network connections and the SDN comprising a control component operable in communication with at least a subset of the set of network appliances to control communication via the SDN, and a computer system and a non-transitory computer-readable storage medium storing a computer program, the method, the system, and the program comprising:
a)  receiving a representation of a logical arrangement of the SDN including a definition of appliances configured to provide communication for the SDN and network connections therebetween; (Luo ¶ 052, ll 1-9: network controller obtains a full topology of network (logical representation of network configuration); network controller computes forwarding paths (network connections) through network according to topology information; ¶ 047, ll 1-15: placement of a minimum number of SDN enabled network elements within a network environment; plurality of SDN network elements and non SDN network element interconnected by a plurality of links (network connections))    
b)  receiving a measure of a performance metric for the SDN; (Luo ¶ 047, ll 1-15: upon a single link failure, a backup tunnel is established with a SDN network element; traffic affected by single link failure is forwarded to designated SDN network element; (performance metric, link failure))    
c)  receiving a forecast demand for the SDN; (Luo ¶ 047, ll 1-15: placement of a minimum number of SDN network elements to achieve 100 percent (%) single link failure coverage; (forecast: single link failure policy)) and 
e)  applying the identified sequence of adaptations to the SDN by modifying the logical arrangement of the SDN for use by the control component in subsequent communication via the SDN. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered)  

Furthermore, Lou discloses for d): using a heuristic search to search a library of possible adaptations to the logical arrangement of the SDN to identify a sequence of adaptations of the SDN that, when implemented, satisfy the forecast demand for the SDN and provide an improved measure of the performance metric of the SDN. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (i.e. selecting of a node) performed until all link failure paths are covered, reduce occurrence of link failure))

Lou does not explicitly disclose for d): adaptations of re-designation or de-designation of an existing network resource. 
However, Dennison discloses:
d)  the library of possible adaptations including adaptations of re-designation or de-designation of an existing network resource. (Dennison col 21, ll 27-36: traffic where the path is required not to traverse certain geographies and hence certain network equipment; removing those nodes and links from topography of network and running path computation algorithms; rules respond dynamically to the routing process matching encapsulation methods along the route of the path)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lou for d): adaptations of re-designation or de-designation of an existing network resource as taught by Dennison. One of ordinary skill in the art would have been motivated to employ the teachings of Dennison for the benefits achieved from a system that enables resource management to be dynamically adjusted based upon a current state of network resources. (Dennison col 21, ll 27-36)  

Furthermore for Claim 8, Luo discloses wherein a processor and memory storing computer program code for adapting a software defined network (SDN). (Luo ¶ 007, ll 1-8: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium such that when executed by a processor caused the network controller to obtain topology information such as interconnections between network elements)

Furthermore for Claim 9, Luo discloses wherein a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform operations associated with method. (Luo ¶ 007, ll 1-8: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium such that when executed by a processor caused the network controller to obtain topology information such as interconnections between network elements)

Regarding Claim 2, Luo-Dennison discloses the method of claim 1, wherein the received measure of the performance metric corresponds to a point in time of operation of the SDN, and the received forecast demand corresponds to a first time window commencing at the point in time, wherein the identified sequence of adaptations are applied for a subsequent time window. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (selecting of a node) performed until all link failure paths are covered))

Regarding Claim 3, Luo-Dennison discloses the method of claim 2, wherein searching the library is terminated according to a predetermined stopping condition. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered)     

Regarding Claim 4, Luo-Dennison discloses the method of claim 3, wherein the predetermined stopping condition is determined as a time within the first time window determined such that sufficient time in the first time window is available for applying the identified sequence of adaptations to the SDN before the subsequent time window. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively (i.e. sequence of adaptations) until all link failures are covered)    

Regarding Claim 5, Luo-Dennison discloses the method of claim 1, wherein the heuristic search includes one or more of: simulated annealing; hill climbing; or guided local search, so as to iteratively converge on the sequence of adaptations. (Luo ¶ 092, ll 27-32: plurality of target routers are selected from a set of candidate routers for upgrading to SDN enabled switches to reroute traffic around single link failures in network according to topology information and link capacities; (selected: guide local search))    

Regarding Claim 6, Luo-Dennison discloses the method of claim 1, wherein the receiving, the searching, and the applying are repeated for multiple time windows. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enabled nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered)    

Regarding Claim 7, Luo-Dennison discloses the method of claim 1, wherein the performance metric includes one or more of: a number of network elements; a number of network appliances; a number of network connections; a length of network connections between two or more network appliances; a total length of network connections a design of the SDN; a forecast throughput of the SDN between two or more network appliances; or a forecast transfer rate of the network between two or more network appliances. (Luo ¶ 047, ll 1-15: placement of a minimum number of SDN network elements to achieve 100 percent (%) single link failure coverage; (selected: a forecast throughput of the SDN between two or more network elements, failure of network element, reduction in throughput))   

Response to Arguments
4.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 11-3-2021, with respect to the rejection(s) under Lou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lou in view of Dennison.  

A.  Applicant argues on page 8 of Remarks: Luo fails to teach or suggest “possible adaptations including adaptations of re- designation or de-designation of an existing network resource”   ...   . 

    The Examiner respectfully disagrees.  Dennison disclose the de-designation (or removal) of a network resource within a list utilized for configuration and implementation of a set of network resources. (Dennison col 21, ll 27-36: traffic where the path is required not to traverse certain geographies and hence certain network equipment; removing those nodes and links from topography of network and running path computation algorithms; rules respond dynamically to the routing process matching encapsulation methods along the route of the path)  
    Luo discloses implementing a modification to the configuration of network resources (i.e. enabling a least number of additional links) thereby eliminating single link failure probability or improving the performance of the network environment.  Luo discloses the implementation of a set of adaptations to the network environment until a particular performance level is achieved (i.e. removal of single-link failure). (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (i.e. selecting of a node) performed until all link failure paths are covered, reduce occurrence of link failure)) 
    And, Luo discloses a search capability to manage network nodes (i.e. resources) to improve performance associated with single-link failure.  Luo discloses a heuristic approach is employed to dynamically improve performance associated with single-link failure. (Luo ¶ 048, ll 1-15: employing exhaustive search algorithm utilizing a heuristic approach; heuristic approach employed to dynamically determine optimal node placement for single-link failure protection)

B.  Applicant argues on page 8 of Remarks: Claims 2-7 and 9, depend from amended claim 1 and are therefore allowable,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims (Claims 2-7 and 9).      

C.  Applicant argues on page 8 of Remarks: Independent claim 8 recites limitations and has been amended to include limitations similar to amended claim 1 and is allowable at least for similar or the same reasons as amended claim 1.

    Responses to arguments against independent claim 1 also answer arguments against independent claim 8, which has similar limitations as independent claim 1.    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                    December 5, 2021Primary Examiner, Art Unit 2443